            Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 1 of 11


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE APPLICATION
  FOR A WARRANT AUTHORIZING THE                          Case No. 20-mj-49-01-AJ
INSTALLATION AND MONITORING OF A
   TRACKING DEVICE IN OR ON A 2012
     SILVER MERCEDES, ML350, VIN                                 Filed Under Seal
  4JGDA5HB8CA023621, NH REG 4648283

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Special Agent Benjamin Slocum, being first duly sworn, hereby depose and state as

follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the U.S. Department of Homeland Security,

Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), and

have been so employed since June 2007. I am currently assigned to the Manchester, New

Hampshire field office. As part of my regular duties as a Special Agent, I investigate criminal

violations relating to a broad range of immigration and customs-related statutes and have been

cross-designated to investigate violations relating to the distribution of illicit narcotics as

specified under Title 21 of the U.S. Code. I have been trained in drug investigations, search

warrants, undercover techniques, surveillance, debriefing of informants, and other investigative

procedures. Through my training, education, and experience, I have become familiar generally

with the manner in which drug distribution organizations conduct their illegal activities,

including purchasing, manufacturing, storing, and distributing narcotics, the laundering of illegal

proceeds, and the efforts of persons involved in such activity to avoid detection by law

enforcement. In the course of participating in investigations of drug distribution organizations, I

have conducted or participated in surveillance, the purchase of illegal drugs, the execution of
            Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 2 of 11




search warrants, the use of tracking devices, debriefings of subjects, witnesses, and informants,

and reviews of consensually recorded conversations and meetings.

       2.       I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117 to authorize the installation and

monitoring of a tracking device in or on the following vehicle: a 2012 Silver Mercedes

with vehicle identification number                          3621, New Hampshire registration

   8283, registered to Ryan DEAN,                                  Hinsdale, New Hampshire (the

“Subject Vehicle”). Based on the facts set forth in this affidavit, I believe that the Subject

Vehicle is being used by DEAN in furtherance of violating Title 21, United States Code,

Sections 841(a)(1)(distribution of controlled substances) and 846 (conspiracy to distribute

controlled substances) and that there is probable cause to believe that the installation of a

tracking device in or on the Subject Vehicle and use of the tracking device will lead to evidence,

fruits, and instrumentalities of the aforementioned crimes as well as to the identification of

individuals who are engaged in the commission of those and related crimes.

       3.       Based upon my training, experience, and involvement in prior investigations, I

know that individuals who distribute drugs often utilize motor vehicles in order to obtain

quantities of controlled substances from their source of supply for distribution. I also know that

individuals who are engaged in the distribution of controlled substances utilize motor vehicles in

order to transport controlled substances to various locations in order to meet with and distribute

controlled substances to prospective purchasers. They also use motor vehicles to transport drug

proceeds to and/or from their illicit transactions, as well as to and/or from locations where these

proceeds may be counted and stored. Because individuals who are involved in the distribution of

controlled substances are highly cognizant of the presence of law enforcement, and often engage

in counter-surveillance maneuvers while traveling in a motor vehicle, it is frequently difficult for
                                                 2
            Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 3 of 11




law enforcement officers to effectively conduct surveillance. The presence of a tracking device

on a motor vehicle which is being utilized for the distribution of controlled substances or the

transportation of drug proceeds is beneficial because it allows law enforcement officers to track

the movement of the vehicle effectively and to decrease the chance of detection.

       4.        The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. In preparing this

affidavit, I have prepared reports and reviewed reports prepared by other investigators of witness

interviews, surveillance, and other investigative efforts regarding this investigation. In addition, I

have discussed this investigation with other officers involved in the case. Through these

conversations and my own analysis of these reports, I am familiar with all aspects of this

investigation. The information contained in this affidavit is submitted for the sole purpose of

supplying probable cause for the issuance of an order authorizing the government, at any hour of

the day or night, to install, monitor, maintain, and remove a mobile tracking device which

transmits an electronic signal that can be used to detect the movement and location of the above

described Subject Vehicle, and make surreptitious entry into the vehicle at any hour of the day or

night to install the mobile tracking device, maintain the mobile tracking device, or remove the

mobile tracking device. This affidavit does not set forth all of my knowledge about this

investigation.

                                       PROBABLE CAUSE

       5.        On or about October 10th, 2019, I learned from a Keene Police Department (KPD)

reliable confidential informant (“CI”) that Ryan DEAN is involved in the distribution of

narcotics in violation of 21 USC § 841 in the greater Keene, New Hampshire area. The CI

originally began cooperating with the KPD for consideration on pending criminal charges. The

CI subsequently informed law enforcement that DEAN regularly receives large shipments of
                                                  3
            Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 4 of 11




marijuana from California and New York.         DEAN generally will only sell marijuana to

customers by the pound. DEAN charges anywhere from $1,800 to $2,200 per pound. On

several occasions, the CI has seen DEAN in possession of several pounds of marijuana while in

the Subject Vehicle.

       6.       On or about October 28, 2019, at the direction of law enforcement, the CI

contacted DEAN to arrange a small purchase of $200 of marijuana. During this meeting, the CI

was joined by a New Hampshire State Police Trooper (UCA) acting in an Under-Cover capacity.

The purpose of this meeting was to have the CI introduce the UCA as a potential future buyer

from DEAN. The UCA did not have direct contact with DEAN during this meeting, but DEAN

witnessed the UCA hand the CI the $200 of buy money for the purchase of the marijuana.

       7.       On or about November 12, 2019, at the direction of law enforcement, the CI made

contact with DEAN and arranged to make another purchase of $800 of marijuana. The CI was

again joined by the UCA. During this meeting, the UCA met with the CI and DEAN in a vehicle

owned by DEAN.

       8.       Once in the vehicle, DEAN handed the UCA a plastic bag that contained what

appeared to be marijuana. The UCA then discussed the price with DEAN and confirmed $800

was acceptable. During the meeting, DEAN supplied the UCA with a cellular number

8730) and stated that the UCA could call him directly if he wanted to make future purchases.

DEAN told the UCA that he was buying “Top Tier” quality marijuana.

       9.        During the meeting, DEAN made statements that he was also selling to several

other subjects in the area. DEAN stated that he was selling about 10 pounds to one subject

named “KENNETH” for the last two years.            DEAN would drop off the 10 pounds to

“KENNETH” and then come back in a week and “KENNETH” would supply him with payment.



                                               4
         Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 5 of 11




       10.    DEAN and the UCA further discussed where the UCA was purchasing his

marijuana from and prices that he was paying. DEAN stated to the UCA that he gets his

marijuana from Massachusetts, California, New York, and Maine and guaranteed that he could

“under cut” the price of anyone around. DEAN stated that he was able to do this because he

buys directly from the growers and people who have warehouses in Maine.

       11.    DEAN stated further stated that his source of supply in California will fill a

storage unit up in the Northeast with marijuana and call him with the location and mail him a key

so that he can take whatever amount he wishes. DEAN stated that on some of the larger cash

amount deals he will send bulk cash payments back to his source of supply through the mail.

       12.    The UCA stated that he was making these purchases for his boss, since his boss

was looking for a better source of supply. DEAN asked the UCA if his boss wanted to purchase

as much as 10-20 “P’s” (commonly used drug slang for pound quantity). DEAN stated that he

could deliver that much on a regular basis with no problem.

       13.    DEAN further stated during this meeting that he also makes “Dabs.” From my

training and experience, I know that “Dabs” or “dabbing” are names for the use of concentrated

butane hash oil (or BHO), which is a relatively new method of administering/ingesting cannabis

that involves the inhalation of highly concentrated tetrahydrocannabinol (THC), the main active

chemical in cannabis. DEAN then showed the UCA a video of his cooking operation in his

backyard of him making “Dabs.” DEAN indicated that for every pound of marijuana he cooks,

he gets 2.5 ounces of “Dab.”

       14.    On November 26, 2019, the UCA made contact with DEAN to purchase $800

worth of marijuana. During this meeting, DEAN arrived in a 1992 Mitsubishi that is registered

to DEAN. The UCA got into the front seat of the vehicle, at which time DEAN handed him two

vacuum-sealed bags of marijuana.       DEAN stated that he brought two different kinds of
                                               5
         Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 6 of 11




marijuana and described them as “Girl Scout Cookies” and “Liquorice Haze”. The UCA handed

DEAN the $800 and DEAN added the money to a larger wad of money that he removed from the

inside of his jacket. The UCA stated that he would not be offended if DEAN counted the money.

DEAN’s response was that he has “a machine” at home. The UCA believed DEAN was

referring to a money counter.

       15.      On December 11, 2019, the UCA contacted DEAN and arranged a purchase of

$550 worth of “Dab”. DEAN arrived at the meeting in a 2006 Hummer that is registered to

DEAN. The UCA got into the front seat of the Hummer where subsequently DEAN handed the

UCA a plastic bag that contained approximately 28 individual plastic containers that contained

marijuana extract (shatter/dabs). The UCA confirmed the price of $550 and then handed DEAN

the currency.

       16.      During this meeting, DEAN again discussed how he manufactured the “Dabs”

and “Shatter”. DEAN described “Shatter” as basically pure THC (tetrahydracannabinol, the

principal psychoactive ingredient in marijuana). DEAN explained that he sells it faster than he

can make it. Once he has a batch made, he posts it online and sells out immediately.

       17.      During this same meeting, DEAN discussed just having to deposit $70,000 into

the bank. The UCA asked how he does this without filling out paperwork or making the bank

suspicious. DEAN stated that he meets with the bank manager and files some paperwork.

DEAN stated that he utilizes two business accounts to “funnel” his money through.

       18.      The UCA and DEAN further discussed the possibility of purchasing “heavier”

things (this is in reference to purchasing harder narcotics such as cocaine, heroin, and fentanyl).

DEAN stated that he has connections in New York and Connecticut for that stuff. DEAN stated

that he only deals in the “heavier” stuff if it is in larger amounts. DEAN went on to say there



                                                6
          Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 7 of 11




was a “semi-truck load” in Tennessee full of marijuana waiting to be offloaded. DEAN stated

that he didn’t want to drive that far, though.

       19.     DEAN further stated that if the UCA’s boss was serious about making larger

purchases, he would charge $1,800 per pound. DEAN stated that he has done $150,000 deals

with suppliers in Maine. DEAN stated that he does not bring money to larger deals like this. He

stated that he will send the money in the mail.

       20.     During the same meeting, DEAN and the UCA discussed transport methods and

DEAN indicated he liked to use the Hummer because he could fit a lot in it. DEAN went on to

say he went and got “a hundred pounds” the other day from New York. Based on previous

conversations, the UCA believed DEAN was referring to 100 pounds of marijuana. DEAN

advised the UCA that he met a semi-truck on the side of the road. He said inside the semi-truck

were huge boxes of marijuana. DEAN said the boxes wouldn’t fit in his Hummer, so he had to

go to Wal-Mart to buy large duffle bags to put the marijuana in. DEAN estimated he made

$22,000 (twenty-two thousand dollars) from that deal.

       21.     According to a New Hampshire driver’s license check, DEAN resides at

                      Hinsdale, New Hampshire. Before the undercover meeting with DEAN on

November 12, 2019, agents established surveillance in the area of

Hinsdale, New Hampshire. Law enforcement observed DEAN leave his residence in the

Hummer. A short time later, DEAN arrived at the meeting location and conducted the narcotic

transaction with the UCA. A short time later, law enforcement observed DEAN arrive back at

                        in the Hummer.

       22.     On January 7, 2020, the UCA contacted DEAN and arranged to make a purchase

of 1 pound of marijuana from DEAN for $1,000. DEAN arrived at the meet location in the

Subject Vehicle.    The UCA got into the front seat of the Subject Vehicle where DEAN
                                                  7
          Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 8 of 11




subsequently handed the UCA 1 pound of suspected marijuana in a vacuum-sealed bag and $300

worth of “Dabs”. The UCA then paid DEAN $1,300 for the marijuana and the “Dabs”.

       23.     While in the Subject Vehicle, DEAN discussed with the UCA about having to go

to Portland, Maine if the UCA wanted to purchase higher quality marijuana.        During this

conversation, DEAN showed the UCA some photographs on his cellular phone of different kinds

of marijuana he had available and their prices. DEAN came across a photograph that depicted

what the UCA believed to be bulk currency. DEAN stated that “Those are all ten thousand

stacks right there.”

       24.     On January 21, 2020, the UCA contacted DEAN and arranged to make a purchase

of 1 pound of marijuana from DEAN for $1,000. Before the predetermined meet time, Customs

and Border Protections (CBP AIR) established surveillance over the residence of DEAN located

at                                 Hinsdale, New Hampshire. CBP AIR observed the Subject

Vehicle parked at the residence.

       25.     Just before the agreed upon meeting time, CBP AIR observed a male exit the

residence, get into the Subject Vehicle, and leave the residence. CBP AIR maintained visual

contact with the Subject Vehicle until it arrived at the meeting location. Once at the meeting

location, DEAN exited the Subject Vehicle carrying a cardboard box and get into the rear

passenger seat of the UCA’s vehicle.

       26.     While in the UCA’s vehicle, DEAN handed the UCA the cardboard box that

contained what appeared to be 1 pound of marijuana in a vacuum-sealed bag. The UCA handed

DEAN the $1,000 of serialized U.S. currency. During the meeting, the UCA asked DEAN why

he was not driving his Hummer. DEAN stated that he was going to be doing some vehicle

modifications and is now using the Subject Vehicle.



                                               8
         Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 9 of 11




       27.     At the conclusion of the meeting, DEAN exited the UCA’s vehicle and got back

into the Subject Vehicle. Upon DEAN exiting the parking lot of the meet location, CBP AIR

observed DEAN drive directly back to his residence, exit the Subject Vehicle and go into his

residence.

       28.     On January 28, 2020, the UCA contacted DEAN and arranged to make a purchase

of 1 pound of marijuana from DEAN for $2,000. DEAN and the UCA agreed upon a meet

location and time. Prior to the meeting, the UCA sent DEAN a text requesting DEAN supply his

banking information so that the UCA could wire the $2,000 payment. Via text message, DEAN

supplied the UCA with the requested information.

       29.     Before the meeting, agents established surveillance in the area of the meet

location. A short time later, DEAN arrived in the Subject Vehicle.

       30.     The UCA exited their vehicle and got into the Subject Vehicle. Once in the

Subject Vehicle, DEAN handed the UCA 1 pound of suspected marijuana concealed in a plastic

shopping bag. Once the UCA confirmed the 1 pound of marijuana, the UCA placed a cellular

phone call to an HSI UCA confirming the transaction was correct. The HSI UCA then wired the

$2,000 into DEAN’s bank account.

       31.     Once DEAN was able to verify the funds were received into his account, the UCA

exited the Subject Vehicle and left the area. DEAN remained in the Subject Vehicle for several

minutes until he exited the parking lot. Law enforcement conducted surveillance on the Subject

Vehicle until it parked in front of a Super Cuts and DEAN exited the Subject Vehicle and went

into the business.

                               AUTHORIZATION REQUEST

       32.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117, that
                                               9
         Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 10 of 11




authorizes members of the HSI, the KPD, or their authorized representatives, including but not

limited to other law enforcement agents and technicians assisting in the above-described

investigation, to install a tracking device in or on the Subject Vehicle within the District of New

Hampshire within 10 days of the issuance of the proposed warrant, to maintain, repair, and/or

replace the tracking device as necessary, and to remove the tracking device from the Subject

Vehicle after the use of the tracking device has ended; to install, maintain, and remove the

tracking device during both daytime and nighttime hours; and, if necessary, to surreptitiously

enter the resident parking areas of the locations specified herein to effect the installation, repair,

replacement, and removal of the tracking device; and to monitor the tracking device for a period

of 45 days following the issuance of the warrant, including when the tracking device is inside

private garages and other locations not open to the public or visual surveillance, both within and

outside the District of New Hampshire.

       33.     In accordance with 18 U.S.C. § 3103a(b) and Federal Rule of Criminal Procedure

41(f)(3), I further request that the warrant delay notification of the execution of the warrant for

30 days after the end of the authorized period of tracking (including any extensions thereof)

because there is reasonable cause to believe that providing immediate notification may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice would seriously

jeopardize the ongoing investigation by prematurely revealing its existence and giving suspects

an opportunity to flee from prosecution, destroy or tamper with evidence, intimidate potential

witnesses, notify confederates, and change patterns of behavior.




                                                 10
       Case 1:20-mj-00049-AJ Document 1-1 Filed 02/11/20 Page 11 of 11




                                                 /s/ Benjamin Slocum _____
                                                 Special Agent Benjamin Slocum
                                                 Homeland Security Investigations


SUBSCRIBED AND SWORN TO BEFORE ME this the 11th day of February, 2020.


                                                 ___________________________
                                                 Hon. Andrea Johnstone
                                                 United States Magistrate Judge




                                      11
